DETAILED ACTIONStatus of Claims
The present application, filed on or after March 16, 2013, is examined under the first inventor to file provisions of the AIA . This is in response to a restriction requirement.  Applicant’s election of claims 1-27 dated September 29, 2021.  Claims 28-56 are cancelled. Claims 1-27 are pending.  All pending claims are examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.  
Claim 1: Ineligible
Claims 1-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim recites abstract idea of organizing human activities. This judicial exception is not integrated into a practical application and the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Analysis

The claims are directed to one or more of the following statutory categories: a process, a machine, a manufacture, and a composition of matter

(Currently Amended) A method of using a computer system, including: 
receiving, by the computer system, preliminary data about an item; looking up, by the computer system and based on the received preliminary data, a classification code for the item; generating, by the computer system and based on the looked-up classification code, a parameter request for parameters with computing a tax value associated with providing the item to a buyer in a particular state;
 inputting, by the computer system and responsive to the generated parameter request, parameters required for computing the data value; mapping, by the computer system, the received preliminary data into the required parameters; determining, by the computer system and after the mapping, that a certain one of the required parameters has not had any of the preliminary data mapped into it; transmitting, by the computer system and based on the determination, a supplemental request for supplemental data for the certain parameter; receiving, by the computer system and responsive to the transmitted supplemental request, supplemental data; mapping, by the computer system, the received supplemental data into the certain parameter; receiving, by the computer system, a request to compute the data value; computing, by the computer system and responsive to the request to compute the data value, the data value based on the mapped preliminary data and on the mapped supplemental data; and | transmitting, by the computer system, a response encoding the computed data value”

This describes the steps a person would take to determine the proper classification of an item based on predefined criteria 
Besides reciting the abstract idea, the remaining claim limitation is the computing device and electronic which is described in terms that suggest it comprises generic computer components (see App Spec. paras. 0025-0028).  
Further, the dependent claims 2-9, 11-18 and 20-27, for example, recite 
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the abstract idea using generic computer components. In conclusion, merely “applying” the exception using generic computer components cannot provide an inventive concept.  Therefore, Independent claims 1, 10 and 19 and the dependent claims 2-9, 11-18 and 20-27 are not patent eligible under 35 USC 101.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-27 are rejected under 35 U.S.C. 103 as being unpatentable over McNeel, USP Pub. No. 20170132603 in view of Pool, USP Pub. No. 20090271282.
As to claim 1 (Currently Amended) McNeel discloses A method of using a computer system, including: 
receiving, by the computer system, preliminary data about an item (McNeel, Figs. 2, 18); 
inputting, by the computer system and responsive to the generated parameter request, parameters required for computing the data value(McNeel, Fig. 22); 
mapping, by the computer system, the received preliminary data into the required parameters(McNeel, Fig. 22); 
McNeel, paras. 0056-0060); 
transmitting, by the computer system and based on the determination, a supplemental request for supplemental data for the certain parameter (McNeel, paras 0058-0061); 
receiving, by the computer system and responsive to the transmitted supplemental request, supplemental data (McNeel, Figs. 2 & 22); 
mapping, by the computer system, the received supplemental data into the certain parameter(McNeel, Fig. 28 element 3020); 
receiving, by the computer system, a request to compute the tax data value (McNeel, Fig. 28); computing, by the computer system and responsive to the request to compute the data value, the data value based on the mapped preliminary data and on the mapped supplemental data(McNeel, Figs. 28, 30); and
transmitting, by the computer system, a response encoding the computed data value (McNeel, paras. 0050-0053).
McNeel does not directly disclose but Pool discloses looking up, by the computer system and based on the received preliminary data, a classification code for the item (Pool, paras. 0031, 0042-0047; see also para. 0057); 
generating, by the computer system and based on the looked-up classification code, a parameter request for parameters associated with computing data value associated with providing the item in a particular state (Pool, paras. 0031, 0042-0047; see also para. 0057).
McNeel with Pool because it would provide an improvement in the way transactions are tracked thereby providing more accurate records for accounting and audit purposes.
As to claim 2. (Original) McNeel discloses classification based on geographic locality but does not directly disclose but Pool discloses the method of claim 1, in which: the classification code is looked up also based on the particular state (Pool, paras. 0039-0043, 0057; see also para. 0006 – see rationale for combination in claim 1)
As to claim 3, (Original) McNeel does not directly disclose but Pool discloses the method of claim 1, in which: the classification code is a harmonized system (HS) code (Pool, paras. 0042-0047 – see rationale for combination in claim 1).
As to claim 4. (Original) McNeel  does not directly disclose but Pool discloses the method of claim 1, further including: forming, by the computer system and based on the received preliminary data, a classification code request (Pool, paras. 0031, 0043-0044, 0047); and receiving, by the computer system and responsive to the classification code request, a classification code response, and in which: the classification code is looked up from the classification code response(Pool, paras. 0031, 0043-0044, 0047 – see rationale for combination in claim 1).
As to claim 5. (Original) McNeel does not directly disclose but Pool disclose the method of claim 4, in which: the classification code request is formed as hints from the received preliminary data (Pool, paras. 0031, 0043-0044, 0047 – see rationale for combination in claim 4).
As to claim 6. (Original) McNeel discloses the method of claim 1, further including: transmitting, by the computer system, the generated parameter request to a first computer system different from the computer system, and in which: the required parameters are inputted by being received from a second computer system different from the computer system (McNeel, paras. 0176-0180; see also Fig. 1).
As to claim 7. (Original) McNeel discloses the method of claim 6, in which: the first computer system is the same as the second computer system (McNeel, Fig. 1). 
As to claim 8 (Original) McNeel discloses the method of claim 1, in which: the supplemental data includes log-in information about a U.S. government agency (McNeel, paras. 0029-0031)
As to claim 9. (Currently Amended) McNeel discloses the method of claim 1, further including: determining, by the computer system and after the mapping, that an additional one of the required parameters has not had any data mapped into the additional one of the required parameters (McNeel, Figs. 18-22); 
transmitting, by the computer system and based on the determination, an additional request for supplemental data for the additional one of the required parameters (McNeel, Figs. 20-22)
receiving, by the computer system and responsive to the transmitted additional request, additional data (McNeel, Figs. 18-22); and mapping, by the computer system, the received additional data into the additional parameter, and in which: the data value is computed based also on the mapped additional data (McNeel, paras 0144-0146).
As to claims 10-18 and claims 19-27 contain limitations similar to claims 1-9 and are rejected in like manner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKA OJIAKU whose telephone number is (571)270-3608. The examiner can normally be reached Monday - Friday: 8.30 AM -5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571 272-8105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHIKAODINAKA OJIAKU/Primary Examiner, Art Unit 3696